Citation Nr: 1707228	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-30 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In a VA Form 9 submitted in October 2012, the Veteran notified VA that he wanted a hearing by live video conference.  A video hearing was scheduled to be conducted in June 2016.  A notification of the hearing, dated May 27, 2016, was mailed to the address of record.  The Veteran did not report for the hearing; however, a review of the claims file indicates that the Veteran likely did not receive notice of the June 2016 hearing.

A review of the record shows that in June 2016, prior to the scheduled date of the hearing, the Veteran's representative submitted written correspondence stating that the Veteran had a new address.  It is unclear as to when this new address became effective, but the notice of the June 2016 hearing was subsequently returned to the San Diego RO as undeliverable.

In sum, there is no evidence showing the Veteran was ever properly apprised of his hearing date.  Under such circumstance, the Board finds proper notice must be provided.  As the RO schedules videoconference hearings, a remand of this case is warranted to schedule the desired hearing.



Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal, and ensure notice of the date, time, and place of the hearing, is sent to the Veteran at his current address of record in advance of his hearing.  All correspondence pertaining to this matter should be associated with the claims file. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




